ORDER

PER CURIAM.
Laclede Gas Company (“Laclede Gas”) appeals from a directed verdict, in a court tried case, against it and in favor of Renegade Construction Company (“Renegade”) on a claim for damage to its gas line. Laclede Gas claims that it raised a reasonable possibility that Renegade cut the gas line while doing construction, and that the trial court erred in its directed verdict.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).